Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on December 10, 2021.

Status of Claims
Cancellation of claims 15, 17, 22 and 24; and amendment of claims 14, 16, 21 and 23 is acknowledged. 
Claims 7-10, 12-14, 16, 18-21, 23 and 25-27 are currently pending and are the subject of this office action.
Claims 7-10 and 12-13 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2018.
Claims 14, 16, 18-21, 23 and 25-27 are presently under examination.

Priority
The present application and claims the benefit of provisional application No. 62/402,560 filed on 09/30/2016.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejections Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 14, 16, 18-21, 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et. all. (US 2012/0122900), cited in prior office action) in view of Lipton et. al. (Postgraduate Medicine, Minneapolis (2001) 109:1-6), Arulmozhi et. al. (Vascular Pharmacology (2005) 43:176-187), Johnson et. al. (Expert Opinion on 

For claims 14, 18-20, 21 and 25-27, Bell teaches a method of treating migraine in a patient suffering from migraine comprising the administration of a therapeutically effective amount of the compound of Formula I:

    PNG
    media_image1.png
    160
    269
    media_image1.png
    Greyscale
(Identical to compound of Formula I as in instant claim 14, also known as ubrogepant) (See claims 1-3, see also [0245] Example 1). 
The method is effective to alleviate at least one migraine symptom like pain (see [0003]-[0005] and [0060]). 
Bell teaches that the instant compound is a CGRP (Calcitonin- Gene-Related Peptide) antagonist (see [0007] for example) and that CGRP antagonists have already been successfully used for the treatment of acute migraine (see [0002] and [0005]).
Bell teaches the administration of tablets comprising 50 mg or 100 mg of ubrogepant (see [0087]).
Bell does not teach “sequentially administering a second dose after an effective time period after the first dose”.  However, Bell teaches:
“In the treatment, prevention, control, amelioration, or reduction of risk of conditions which require antagonism of CGRP receptor activity an appropriate dosage The compounds may be administered on a regimen of 1 to 4 times per day, or may be administered once or twice per day” (see [0087]).
“When treating, preventing, controlling, ameliorating, or reducing the risk of headache, migraine, cluster headache, or other diseases for which compounds of the present invention are indicated, generally satisfactory results are obtained when the compounds of the present invention are administered at a daily dosage of from about 0.1 milligram to about 100 milligram per kilogram of animal body weight, given as a single daily dose or in divided doses two to six times a day, or in sustained release form.  For most large mammals, the total daily dosage is from about 1.0 milligrams to about 1000 milligrams, or from about 1 milligrams to about 50 milligrams.  In the case of a 70 kg adult human, the total daily dose will generally be from about 7 milligrams to about 350 milligrams.  This dosage regimen may be adjusted to provide the optimal therapeutic response” (see [0088]).
that the specific dose level and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy” (see [0089]).

Bell does not teach the treatment of the symptoms like: photophobia, phonophobia and nausea.  However, the prior art teaches that these are very common symptoms associated with migraine, and that most migraine patients suffer from one or all of them.  See for example: Lipton et. al. (page 2 under PREVIEW), Arulmozhi et. al. (see Abstract), Johnson et. al. (see Abstract) and Edvinsson et. al. (see Abstract).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat migraine, including acute migraine, in a patient suffering from acute migraine, comprising the administration of a 50 mg or 100 mg dose of ubrogepant as taught by Bell.  
It will be further obvious to treat any common known symptom of migraine like photophobia, phonophobia and nausea, since the prior art teaches that most, if not all the migraine patients, suffer from at least one of these symptoms, as such it will be expected that a drug that is already proven effective to treat migraine in general will also be effective in treating or alleviating the most common symptoms associated with migraine like: photophobia, phonophobia and nausea with a reasonable expectation of 
Finally, it will be further obvious to administer ubrogepant up to six times a day as taught by Bell, which means a frequency of administration of ubrogepant for example every 4 hours (24 hours / 6 times a day) which means that after the first dose, the second dose is administered after 4 hours.  The prior art does not explicitly teach that 4 hours is “an effective time period after the first dose”.  However, the authors (Bell) describe a dose regimen in order to effectively treat a patient suffering from migraine, as such it will be expected that the time period of 4 hours or any other time period that the skilled in the art will suggest between administrations will qualify as “an effective time period after the first dose”.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the method of the prior art does not possess the same material, structural and functional characteristics of the compound claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the “time period after the first dose” used in the claimed method is different from those taught by the prior art and to establish patentable differences.  In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 14, 18-20, 21 and 25-27 with a reasonable expectation of success.

For claims 16 and 23, Bell does not teach “wherein the administration of ubrogepant eliminates the at least one symptom within two hours post administration”.
However, the statement: “wherein the administration of ubrogepant eliminates the at least one symptom within two hours post administration” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “the administration of a composition comprising 50 or 100 mg of ubrogepant to a patient suffering from acute migraine and sequentially administering a second dose after an effective time period after the first dose".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the administration of ubrogepant eliminates the at least one symptom within two hours post administration” appears to be the result of the process made obvious by the prior art: “the administration of a composition comprising 50 or 100 mg of ubrogepant to a patient suffering from acute migraine and sequentially administering a second dose after an effective time period after the first dose", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claims 16 and 23 with a reasonable expectation of success.

Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.






2) Claims 14, 16, 18-21, 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et. al. (Cephalalgia (August 2016) 36:887-898, cited in prior office action).

For claims 14, 16, 18-21, 23 and 25-27, Voss teaches a method of treating acute migraine in a patient suffering from an acute migraine attack, comprising the administration of a therapeutically effective amount of the compound of Formula I:

    PNG
    media_image1.png
    160
    269
    media_image1.png
    Greyscale
(Identical to compound of Formula I as in instant claim 1, also known as ubrogepant) (See abstract, see under Clinical implications on page 898 and see entire reference).
The method is effective to alleviate at least one migraine symptom like: like pain, phonophobia, photophobia and nausea (see page 889 under endpoints, see also page 890 under primary and secondary endpoints).
50 mg or 100 mg of ubrogepant eliminated symptoms of acute migraine like pain, photophobia and phonophobia within two hours post-administration (see page 890 under primary and secondary endpoints).

Voss does not teach the administration of a second dose of ubrogepant at least two hours after the first dose.  However, since Voss teaches that there is absence of symptoms of acute migraine (i.e. phonophobia, photophobia, pain and nausea) at two hours or more after the first administration of ubrogepant (see page 889 under Endpoints),  before the effective filing date of the claims, it would have been prima facie obvious for the skilled in the art to administer a second dose of ubrogepant at least two hours after the first dose up until the recurrence of the symptoms, thus resulting in the practice of claims 14, 16, 18-21, 23 and 25-27 with a reasonable expectation of success.

Response to Applicant’s arguments 
	According to MPEP 717: 
“35 USC 102(b)(1) provides that a disclosure made one year or less before the effective filing date of a claimed invention shall not be prior art under 35 U.S.C. 102(a)(1)  with respect to the claimed invention if: (1) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or (2) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or by another who 

The instant application lists the following inventors:
Chi-Chung Liu, 
David Michelson, 
Gene Marcantonio, 
Kyle Fliszer, 
Rebecca White, 
Mark Fraley, 
Leonardo Allain,
Tiffani Voss, and 
John Limanto.

The prior art (Voss et. al. (Cephalalgia (August 2016) 36:887-898) lists the following authors:
Tiffani Voss,
Richard B. Lipton,
David W, Dodick,
Nicole Dupre, 
Joy Yang Ge,
Robert Bachman,
Christopher Assaid,

David Michelson.

In other words, the authors of the prior art (Voss et. al. (Cephalalgia (August 2016) 36:887-898) include several authors besides Tiffani Voss and David Michelson, and unless Applicant can prove the contrary with a 130(a) declaration, see below) all the authors are considered inventors, as such the “inventive entity” of the prior art cannot be considered to have originated by the inventor or joint inventors of the instant application, since there are other inventors, besides Tiffani Voss and David Michelson in the prior art reference.  If the only authors of the prior art (Voss et. al. (Cephalalgia (August 2016) 36:887-898) would have been Tiffani Voss and David Michelson, then the reference art would have not qualified as prior art due to the 102(a)(1)(A) exception.  In order to disqualify the Voss reference as a valid prior art, Applicant should submit a 130(a) declaration citing that all the authors of the prior art reference (except for Tiffani Voss and David Michelson) were not inventors (see MPEP 717).


Double Patenting (Maintained Rejections).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 14, 16, 18-21, 23 and 25-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,754,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same or similar compounds for the treatment of migraine.

Claims 14, 16, 18-21, 23 and 25-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,912,210. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same or similar compounds for the treatment of migraine (see abstract).

Claims 14, 16, 18-21, 23 and 25-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,499,545. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same or similar compounds for the treatment of migraine.

Claims 114, 16, 18-21, 23 and 25-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same compound for the treatment of migraine.

Claims 14, 16, 18-21, 23 and 25-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,850,246. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same compound (crystalline) for the treatment of migraine (see abstract).

Claims 14, 16, 18-21, 23 and 25-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 15/830,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Applications recite the same or similar compounds for the treatment of migraine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 16, 18-21, 23 and 25-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/021,471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Applications recite the same or similar compounds for the treatment of migraine.


Claims 14, 16, 18-21, 23 and 25-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 15/115,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because either Applications recite the same or similar compounds for the treatment of migraine (see Background of the invention).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 21, 2021.